Citation Nr: 1109969	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-30 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE


Entitlement to service connection for the cause of the Veteran's death.  



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to August 1971 and had service in Vietnam.  He died in March 2006.  The appellant claims as the Veteran's widow.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2007 rating decision of the VA Regional Office (RO) in Waco, Texas that denied service connection for the cause of the Veteran's death.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that service connection for the cause of the Veteran's death is warranted.  She argues that while the Veteran had been treated for bladder cancer in the past, upon recurrence of a malignancy, it was prostate cancer that metastasized leading to death.  

Multiple clinical reports reflect that the Veteran was treated for recurrent bladder cancer prior to death.  Results of a February 2004 biopsy at Longview Regional Medical Center was analyzed as showing focal invasive high-grade urothelial carcinoma in situ involving the prostate glands.  The Veteran underwent radical cystoprostatectomy in April 2004.  In a pathology report dated in May 2004, the Veteran was reported to have extensive transitional cell carcinoma in situ extending into the prostatic ducts, bilaterally.  Tumor was present within the prostatic ducts at the left posterior lateral surgical margin but was not transected at the margin.  In-situ and superficially invasive transitional cell carcinoma grade III of the prostatic urethra and lymphovascular invasion were identified within the prostate.  A VA outpatient clinic note dated in January 2006 noted that the Veteran had recurrent bladder cancer with metastases to the lungs and pelvic lymph nodes.  An oncology clinical report from Good Shepherd Medical Center dated in February 2006 recorded that the Veteran had a history of recurrent metastatic prostate cancer with pelvic lymph node and lung metastasis.  The following day, a Good Shepherd clinical record noted metastatic bladder cancer.  

The Veteran's death certificate reflects that he died on March [redacted], 2006 and that the cause of death was renal failure due to or as a consequence of bladder cancer.

The record shows during the course of treatment, the Veteran did have cancer of the prostate.  Although the VA originating agency concluded in the August 2007 rating decision that he did not have "primary" prostate cancer for which service connection on the basis of Agent Orange exposure might be presumed, the evidence discloses that there is ambiguity and a lack of correlation in the clinical evidence.  The Board observes that on at least one occasion in 2006, the Veteran was reported to have metastatic prostate cancer.  It is noted that there is no clinical record that specifically states that bladder cancer metastasized to the prostate, nor is there a medical opinion addressing whether prostate cancer was implicated in the cause of Veteran's death.  Consequently, the Board does not have enough specificity in the evidence to grant or deny service connection for the cause of death at this time.

VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  The VA adjudicator is not free to substitute his or her own judgment for that of an expert.  The Board is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  In view of such, the Board finds that review of the record by an oncology specialist for a medical opinion is indicated in this case. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain a medical opinion from an oncology specialist or pathologist to determine the nature of the Veteran's prostate cancer, and if it played any role in causing or contributing to the cause of the Veteran's death.  The examiner should be requested to opine as to whether it is as least as likely as not (i.e., 50 percent or greater probability) the Veteran's prostate cancer a) metastasized from the bladder, or b) developed independently of the bladder, and c) contributed substantially or materially to death, or combined to cause death, or aided or lent assistance in producing death.  The claim folder must be made available to the examiner for their review.  The rationale for all opinions expressed must be reported in detail.

2.  The appellant is to be informed that if there is evidence that the Veteran had primary prostate cancer or that a cancer was due to Agent Orange, she must submit that evidence.

3.  After taking any further development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If the benefit is not granted, the appellant should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


